     Case 3:20-cv-00689-MMD-WGC Document 13 Filed 03/11/21 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                  ***

6      ALDO MARONES,                                     Case No. 3:20-cv-00689-MMD-WGC

7                                    Plaintiff,                     ORDER
             v.
8
       PATRICIA HERNANDEZ, et al.,
9
                                 Defendants.
10

11          The Court denies Plaintiff Aldo Marones’s motion to abandon claim (ECF No. 11)

12    as moot because the Court granted Plaintiff’s previous motion to voluntarily dismiss this

13    case without prejudice (ECF No. 9). This case was close on March 4, 2021.

14          DATED THIS 11th Day of March 2021.

15

16

17                                                MIRANDA M. DU
                                                  CHIEF UNITED STATES DISTRICT JUDGE
18

19

20
21

22

23

24

25

26

27
28
